Name: 2012/600/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union for the financial year 2010
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/288 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union for the financial year 2010 (2012/600/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States for the financial year 2010, together with the Agencys replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 2007/2004 of 26 October 2004 establishing a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (3), and in particular Article 30 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A7-0133/2012), 1. Grants the Executive Director of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union discharge in respect of the implementation of the Agencys budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Executive Director of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 39. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 349, 25.11.2004, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER THE PAST YEARS Frontex 2006 2007 2008 2009 Performance n.a. n.a.  Calls on the Agency to establish a link promptly between its work programme and its financial institution   The Agency adopted a multiannual plan for the period 2010-2013 despite the lack of provision for this in its basic regulation  Calls on the Agency to set out a diachronic analysis of operations carried out in this and the previous years  Calls on the Agency to establish a link between its work programme and its financial forecasts  Calls on the Agency to set out a comparison of the operations that were carried out during the year for which discharge is to be granted and in the previous financial year  Calls on the Agency to provide information on the impact of its operations and to inform the discharge authority thereof Budgetary and financial management  Legal commitments were entered into before budgetary commitments  The budgetary principles of annuality and specification were not strictly observed: the rate of carry-over was more than 70 % overall and nearly 85 % for operating expenditure  Recurrent problems in the Agencys commitment system: budgetary commitments were made after legal commitments (25 cases) and grant agreements with the partner countries were signed for actions already started or even closed  Weaknesses in the programming and monitoring of the Agencys activities (70 % of the appropriations available were not spent; commitments carried over made on the basis of excessive costs estimations)  Calls on the Agency to exercise its function to the full and to continue improving its financial management  Calls on the Agency to improve its financial management with regard to reimbursement of costs contracted by Member States by identifying the roots of the problem  The Agency should introduce an effective system for scheduling and monitoring the contractual deadlines laid down; a risk assessment process for its activities; a system of differentiated appropriations in future budgets for making grants in order to remedy the high level of carry-overs and cancellations; the fact that legal commitments were entered into before the corresponding budgetary commitments; the fact that recruitment procedures depart from the rules (transparency  non-discriminatory procedures)  Urges the Agency to improve the level of use of appropriations by putting in place appropriate instructions and procedures for the analysis of potential carry-forwards to be reduced to a minimum volume of appropriations carried over  Concerned that the Agency had to cancel appropriations (EUR 13 900 000 for 2009, EUR 13 000 000 for 2008)  A high level of carry-overs and cancellations is indicative of the inability of the Agency to manage such a large increase in its budget, calls on the Agency therefore to provide it with fuller details on the feasibility of future commitments  Calls on the Agency to improve its grant management Human resources n.a. n.a.  Issues in the recruitment procedures n.a. Internal audit n.a. n.a. Calls on the Agency to fulfil four out of 23 recommendations made by the IAS: i.e. completing job descriptions and the setting of objectives for staff members, strengthening security, improving mail registration, strengthening the grant management process and ensuring compliance with the Financial Regulation  Acknowledges out of the 19 recommendations issued by IAS, six have been adequately and effectively implemented, 10 are in progress and three are completed but still need to be verified by the IAS